

116 HR 3521 IH: Wastewater Infrastructure Workforce Investment Act
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3521IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. Stanton introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act with respect to wastewater infrastructure
			 workforce development, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wastewater Infrastructure Workforce Investment Act. 2.Wastewater infrastructure workforce investment (a)Report to Congress on publicly owned treatment works workforce developmentSection 104(g) of the Federal Water Pollution Control Act (33 U.S.C. 1251(g)) is amended—
 (1)by striking manpower each place it appears and inserting workforce; and (2)by amending paragraph (4) to read as follows—
					
 (4)Report to Congress on publicly owned treatment works workforce developmentNot later than 2 years after the date of enactment of the Wastewater Infrastructure Workforce Investment Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing—
 (A)an assessment of the current and future workforce needs for publicly owned treatment works, including an estimate of the number of future positions needed for such treatment works and the technical skills and education needed for such positions;
 (B)a summary of actions taken by the Administrator, including Federal investments under this Act, that promote workforce development to address such needs; and
 (C)any recommendations of the Administrator to address such needs.. (b)Allotment of fundsSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by adding at the end the following:
				
 (d)Wastewater infrastructure workforce developmentA State may reserve each fiscal year up to 1 percent of the sums allotted to the State under this section for the fiscal year to carry out workforce development, training, and retraining activities described in section 104(g)..
			